Exhibit 10.6 FTI Consulting, Inc. 2017 Omnibus Incentive Compensation Plan Restricted Stock Unit Award Agreement To : FTI Consulting, Inc., a Maryland corporation (the “Company”), has granted you an award (this “Award”) of restricted stock units (the “Units”) of the Company’s common stock, $0.01 par value (the “Common Stock”), under the FTIConsulting, Inc. 2017 Omnibus Incentive Compensation Plan, effective as of June 7, 2017, as further amended or restated from time to time (the “Plan”), conditioned upon your agreement to the terms and conditions described below. Each Unit represents on the books of the Company, a unit which is equivalent to one share of the Company’s common stock, par value $0.01 per share (“Common Stock”), such shares of Common Stock hereafter collectively referred to as the “Award Shares”). The effective “Grant Date” will be , subject to your promptly electronically acknowledging and accepting] [signing and returning] a copy of this Agreement (as defined below). This Restricted Stock Unit Award Agreement (the “Agreement”) evidences the Award of the Units. This Agreement and the Award are made in consideration of your Service with the Company or your Employer (as hereafter defined) and are subject to any applicable terms of your written employment or Service arrangements, as amended from time to time, to which you are subject (“Employment Agreement”), as applicable, between or among, you, the Company and/or an Affiliate of the Company (the “Employer”). The Award is subject in all respects to and incorporates by reference the terms and conditions of the Plan. You agree to accept as binding, conclusive, and final all decisions or interpretations of the Committee arising under this Agreement, or the Plan with respect to the Award.
